IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-15,848-27


ROBERT PRESTON, JR., Relator

v.

DALLAS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. W74-00645-H(D) IN CRIMINAL DISTRICT COURT NO. 1
FROM DALLAS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he  contends that he  filed an application for a writ of habeas corpus
in Criminal District Court No. 1 of Dallas County, that the trial court signed an order on September
13, 2011, directing Respondent to immediately forward his application to this Court, and that his
application has not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed. Respondent, the District Clerk of  Dallas 
County, is ordered to file a response, which may be made by: submitting the record on such habeas
corpus application or stating why Relator's application has not been forwarded to this Court. This
application for leave to file a writ of mandamus shall be held in abeyance until Respondent has
submitted the appropriate response. Such response shall be submitted within 30 days of the date of
this order.


Filed: November 16, 2011
Do not publish